State of New York
Court of Appeals                                        This memorandum is uncorrected and subject to
                                                      revision before publication in the New York Reports.




 No. 72
 Fast Track Investment Company, LLC, &c.,
        Respondent,
      v
 Richard Philip Sax, &c. et al.,
        Appellants.




 Richard Philip Sax, for appellants.
 Kira A. Schlesinger, for respondent.




 *    *     *    *     *    *     *     *   *    *    *     *      *     *      *     *     *

 Certification of questions by the United States Court of Appeals for the Ninth Circuit,
 pursuant to section 500.27 of this Court's Rules of Practice, accepted and the issues
 presented are to be considered after briefing and argument. Chief Judge DiFiore and
 Judges Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.


 Decided June 23, 2020